Title: James Maury to James Madison, 24 February 1827
From: Maury, James
To: Madison, James


                        
                            
                                My dear Sir, 
                            
                            
                                
                                    Liverpool
                                
                                24 Feby 1827
                            
                        
                        I am much indebted for your very acceptable letter of the 25 Novr, but cannot have the pleasure of answering
                            it farther at this juncture.
                        With this are four Liverpool Mercuries: in two of them are remarks on Negro Slavery in Virginia. In the two
                            others, signed Virginian, the correctness of those remarks is disputed. I request to know if Virginian be right in what he
                            states of the early aversion we evinced to this horrid traffic especially by our petition to the King. My reason for
                            asking this is that I particularly suggested that matter to the Author, referring him to Walsh’s United States & Great Britain, from which he has copied it.
                        You must know I have often gloried in this, as being highly honorable to our
                            native Land.
                        Lord Liverpool has just been visited by a paralytic stroke, which ’tis apprehended may prevent his
                            continuance in office. I present the Ladies my best respects & wishes. Most sincerely yrs
                        
                            
                                James Maury
                            
                        
                    